                Case 1:05-cv-01175-GSA Document 48 Filed 04/21/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11        GUILLERMO R. GARCIA,                         1:05-cv-01175-GSA-PC
12                    Plaintiff,                       ORDER FOR CDCR TO APPEAR AND
                                                       FILE FORMAL REQUEST FOR
13             vs.                                     REIMBURSEMENT OF FUNDS,
                                                       WITHIN THIRTY DAYS
14        DEFRANCE, et al.,
                                                       ORDER FOR CLERK TO SERVE
15                   Defendants.                       CDCR’S OFFICE OF LEGAL AFFAIRS
                                                       WITH THIS ORDER
16

17

18   I.       BACKGROUND
19            Guillermo R. Garcia (“Plaintiff”) is a state prisoner proceeding pro se and in forma
20   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
21   initiating this action on September 16, 2005. (ECF No. 1.) The case proceeded with Plaintiff’s
22   Second Amended Complaint filed on December 6, 2006, against defendants Sergeant (“Sgt.”) B.
23   Defrance and Correctional Officer (“C/O”) Garrizon, on Plaintiff’s claim for excessive physical
24   force in violation of the Eighth Amendment. (ECF No. 20.) On July 23, 2009, this case was
25   dismissed based on Plaintiff’s failure to exhaust administrative remedies before filing suit. (ECF
26   No. 45.) The case is now closed.
27            Now before the court is a letter dated April 5, 2021, which was emailed to the court from
28   CDCR’s Office of Legal Affairs. (ECF No. 47.)
                                                       1
                    Case 1:05-cv-01175-GSA Document 48 Filed 04/21/21 Page 2 of 2



 1   II.       CDCR’S LETTER
 2             In its letter, CDCR (California Department of Corrections and Rehabilitation) requests the
 3   reimbursement of funds taken from Plaintiff’s prison trust account and sent to the court for
 4   payment of the filing fee for this action. (ECF No. 47.) On April 19, 2021, the court filed CDCR’s
 5   letter, designated by CDCR as “confidential,” under seal in this case. (Id.)
 6             Before the court can respond to CDCR’s request, CDCR must file a formal request for the
 7   refund in this case, no. 1:05-cv-01175-GSA-PC; Garcia v. Defrance, et al. The request must
 8   explain exactly what happened and must state the legal authority used to determine that the funds
 9   should be reimbursed. The court requires a paper trail showing where the money originated, when
10   and how much money was sent to the court, what the money was for, and where the refund should
11   be sent.
12             To this end, the court shall order CDCR to make a special appearance in this case by filing
13   a formal request of the court to reimburse the funds deducted from Plaintiff’s prison trust account
14   and sent to the court for payment of the filing fee.
15   III.      CONCLUSION
16             Accordingly, IT IS HEREBY ORDERED that:
17             1.       The Clerk of Court shall serve a copy of this order on:
18                             Kori Salas, Attorney III
                               CDCR’s Office of Legal Affairs
19                             P.O. Box 942883
                               Sacramento, CA 94823-0001
20

21             2.       Within thirty days of the date of service of this order, CDCR shall make a special
22                      appearance in this case and file a formal request for reimbursement of funds.
23
     IT IS SO ORDERED.
24

25          Dated:     April 21, 2021                           /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                         2
